DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Information Disclosure Statement
	The information disclosure statement submitted on 03/12/2021 and 12/13/2021 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (U.S. PGPub 2015/0372737 A1).
Consider claim 1, Park discloses a method comprising: 
transmitting beam cluster information to a user equipment (read as bitmap information such as beam cluster information for the configuration of the beam restricted sub-frame (710, 720 and 730) would transmitted from the BS to the UE, figure 7, par [0062]-[0067]), 
the beam cluster information defining a plurality of beam clusters (read as the beam cluster information in the form of first, second and third beam restricted sub-frames (710, 720 and 730) define respectively first, second, and third beam subsets (cluster) which are different, figure 7, par [0063]-[0064]) and beam identification information for each of a plurality of beams in a respective beam cluster of the plurality of beam clusters (read as the beam cluster information defining preceding index and the cell specific virtual cell identifier (ID) assigned to each of the beam index indicating the beam subset for performing vertical/horizonal beamforming, figure 11, par [0084]-[0088]); and 
transmitting, to the user equipment, at least one beam based on the beam cluster information (read as the transmission from the BS to UE based on the bitmap information including beam cluster information, figure 7, par [0062]-[0067]).
Consider claim 2, as applied to claim 1 above, Park discloses wherein the beam cluster information is associated with a set of antenna ports (read as each of the respective antenna port of each antenna of the antenna array are always associated with the antenna array during 
Consider claim 3, as applied to claim 1 above, Park discloses wherein the beam cluster information indicates to the user equipment beam neighbors (read as the beam cluster information in the form of first, second and third beam restricted sub-frames (710, 720 and 730 are beam neighbors) define respectively first, second, and third beam subsets (cluster) which are different, figure 7, par [0063]-[0064]) for which the user equipment utilizes a receiver filter (read as the UE inherently utilizes a receive filter to filter receiving signals, figure 1, par [0029]-[0033]).
Consider claim 4, as applied to claim 1 above, Park discloses transmitting a plurality of replicas of the at least one beam of corresponding beam cluster for training a receiving beamformer (read as the plurality of first beam restricted sub-frame 710 on the plurality of transmission cycle and the beam subset for steering the beam to the vertical beam area, figures 7 and 8, par [0063]-[0068]).
Consider claim 5, as applied to claim 1 above, Park discloses wherein the at least one beams are associated with a set of antenna ports (read as each of the respective antenna port of each antenna of the antenna array are always associated with the antenna array during vertical/horizontal beamforming, the beam cluster information defining preceding index and the cell specific virtual cell identifier (ID) assigned to each of the beam index indicating the beam subset for performing vertical/horizonal beamforming, figures 4 and 11, par [0042]-[0043 and [0084]-[0088]).
claim 6, as applied to claim 1 above, Park discloses wherein each of the at least one beams comprises beam identity information (read as each of the respective antenna port of each antenna of the antenna array are always associated with the antenna array during vertical/horizontal beamforming, the beam cluster information defining preceding index and the cell specific virtual cell identifier (ID) assigned to each of the beam index indicating the beam subset for performing vertical/horizonal beamforming, figures 4 and 11, par [0042]-[0043 and [0084]-[0088]).

Consider claim 7, Park discloses an apparatus comprising: at least one processor; and at least one memory including computer program code (read as the inherently existing processing element and memory element within the BS, figure 7, par [0062]-[0067]); the at least one memory and the computer program code configured at least to: transmit beam cluster information to a user equipment (read as bitmap information such as beam cluster information for the configuration of the beam restricted sub-frame (710, 720 and 730) would transmitted from the BS to the UE, figure 7, par [0062]-[0067]), the beam cluster information defining a plurality of beam clusters (read as the beam cluster information in the form of first, second and third beam restricted sub-frames (710, 720 and 730) define respectively first, second, and third beam subsets (cluster) which are different, figure 7, par [0063]-[0064]) and beam identification information for each of a plurality of beams in a respective beam cluster of the plurality of beam clusters (read as the beam cluster information defining preceding index and the cell specific virtual cell identifier (ID) assigned to each of the beam index indicating the beam subset for performing vertical/horizonal beamforming, figure 11, par [0084]-[0088]); and transmit, to the user equipment, at least one beam based on the beam cluster information (read as the 
Consider claim 8, as applied to claim 7 above, Park discloses wherein the beam cluster information is associated with a set of antenna ports (read as each of the respective antenna port of each antenna of the antenna array are always associated with the antenna array during vertical/horizontal beamforming, the beam cluster information defining preceding index and the cell specific virtual cell identifier (ID) assigned to each of the beam index indicating the beam subset for performing vertical/horizonal beamforming, figures 4 and 11, par [0042]-[0043 and [0084]-[0088]).
Consider claim 9, as applied to claim 7 above, Park discloses wherein the beam cluster information indicates to the user equipment beam neighbors (read as the beam cluster information in the form of first, second and third beam restricted sub-frames (710, 720 and 730 are beam neighbors) define respectively first, second, and third beam subsets (cluster) which are different, figure 7, par [0063]-[0064]) for which the user equipment utilizes a receiver filter (read as the UE inherently utilizes a receive filter to filter receiving signals, figure 1, par [0029]-[0033]).
Consider claim 10, as applied to claim 7 above, Park discloses wherein at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus to: transmit a plurality of replicas of the at least one beam of a corresponding bean cluster for training a receiving beamformer (read as the plurality of first beam restricted sub-frame 710 on the plurality of transmission cycle and the beam subset for steering the beam to the vertical beam area, figures 7 and 8, par [0063]-[0068]).
claim 11, as applied to claim 7 above, Park discloses wherein the at least one beams are associated with a set of antenna ports (read as each of the respective antenna port of each antenna of the antenna array are always associated with the antenna array during vertical/horizontal beamforming, the beam cluster information defining preceding index and the cell specific virtual cell identifier (ID) assigned to each of the beam index indicating the beam subset for performing vertical/horizonal beamforming, figures 4 and 11, par [0042]-[0043 and [0084]-[0088]).
Consider claim 12, as applied to claim 7 above, Park discloses wherein each of the at least one beams comprises beam identity information (read as each of the respective antenna port of each antenna of the antenna array are always associated with the antenna array during vertical/horizontal beamforming, the beam cluster information defining preceding index and the cell specific virtual cell identifier (ID) assigned to each of the beam index indicating the beam subset for performing vertical/horizonal beamforming, figures 4 and 11, par [0042]-[0043 and [0084]-[0088]).

Consider claim 13, Park discloses an non-transitory computer-readable storage medium storing instructions that when executed cause a processor (read as the inherently existing processing element and memory element within the BS, figure 7, par [0062]-[0067]) to: transmit beam cluster information to a user equipment (read as bitmap information such as beam cluster information for the configuration of the beam restricted sub-frame (710, 720 and 730) would transmitted from the BS to the UE, figure 7, par [0062]-[0067]), the beam cluster information defining a plurality of beam clusters (read as the beam cluster information in the form of first, second and third beam restricted sub-frames (710, 720 and 730) define respectively first, second, 
Consider claim 14, as applied to claim 13 above, Park discloses wherein the beam cluster information is associated with a set of antenna ports (read as each of the respective antenna port of each antenna of the antenna array are always associated with the antenna array during vertical/horizontal beamforming, the beam cluster information defining preceding index and the cell specific virtual cell identifier (ID) assigned to each of the beam index indicating the beam subset for performing vertical/horizonal beamforming, figures 4 and 11, par [0042]-[0043 and [0084]-[0088]).
Consider claim 15, as applied to claim 13 above, Park discloses wherein the beam cluster information indicates to the user equipment beam neighbors (read as the beam cluster information in the form of first, second and third beam restricted sub-frames (710, 720 and 730 are beam neighbors) define respectively first, second, and third beam subsets (cluster) which are different, figure 7, par [0063]-[0064]) for which the user equipment utilizes a receiver filter (read as the UE inherently utilizes a receive filter to filter receiving signals, figure 1, par [0029]-[0033]).
claim 16, as applied to claim 13 above, Park discloses wherein the instructions, when executed, further cause the processor to: transmit a plurality of replicas of the at least one beam of a corresponding bean cluster for training a receiving beamformer (read as the plurality of first beam restricted sub-frame 710 on the plurality of transmission cycle and the beam subset for steering the beam to the vertical beam area, figures 7 and 8, par [0063]-[0068]).
Consider claim 17, as applied to claim 13 above, Park discloses wherein the at least one beams are associated with a set of antenna ports (read as each of the respective antenna port of each antenna of the antenna array are always associated with the antenna array during vertical/horizontal beamforming, the beam cluster information defining preceding index and the cell specific virtual cell identifier (ID) assigned to each of the beam index indicating the beam subset for performing vertical/horizonal beamforming, figures 4 and 11, par [0042]-[0043 and [0084]-[0088]).
Consider claim 18, as applied to claim 13 above, Park discloses wherein each of the at least one beams comprises beam identity information (read as each of the respective antenna port of each antenna of the antenna array are always associated with the antenna array during vertical/horizontal beamforming, the beam cluster information defining preceding index and the cell specific virtual cell identifier (ID) assigned to each of the beam index indicating the beam subset for performing vertical/horizonal beamforming, figures 4 and 11, par [0042]-[0043 and [0084]-[0088]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7 of U.S. Patent No. 10,985,818. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass the scopes of the instant claims.

Application: 17/249,772
U.S. Patent No. 10,985,818
1. A method comprising: transmitting beam cluster information to a user equipment, the beam cluster information defining a plurality of beam clusters and beam identification information for each of a plurality of beams in a respective beam cluster of the plurality of beam clusters; and transmitting, to the user equipment, at least one beam based on the beam cluster information.
1. A method comprising: receiving beam cluster information from a beam forming access point, said beam cluster information defining a plurality of beam clusters, said beam cluster information defining beam identification information for each of a plurality of beams in a respective beam cluster; determining, from said beam cluster information, at least a receive filter associated with at least one beam of at least one beam cluster of said plurality of beam clusters; and using said receive filter to control processing of said at least one beam of said at least one beam cluster received from said access point.

5. The method as claimed in claim 1, wherein each cluster of beams received from said access point is associated with a set of antenna ports, wherein said receive filter comprises respective antenna port information.
3. The method as claimed in claim 1, wherein the beam cluster information indicates to the user equipment beam neighbors for which the user equipment utilizes a receiver filter.
See claim 1 and 2. The method as claimed in claim 1, comprising control processing of another beam of said beam cluster using said receive filter.
4. The method as claimed in claim 1, further comprising transmitting a plurality of replicas of the at least one beam of corresponding beam cluster for training a receiving beamformer.
3. The method as claimed in claim 2, wherein determining said receive filter comprises training a receiving beamformer.
4. The method as claimed in claim 3, comprising receiving a plurality of replicas of one or more beams of a cluster, and using said plurality of replicas to train said receiving beamformer.
5. The method as claimed in claim 1, wherein the at least one beams are associated with a set of antenna ports.
5. The method as claimed in claim 1, wherein each cluster of beams received from said access point is associated with a set of antenna ports, wherein said receive filter 

7. The method as claimed in claim 6, wherein each reference beam comprises beam identity information.
7. An apparatus comprising: at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured at least to: transmit beam cluster information to a user equipment, the beam cluster information defining a plurality of beam clusters and beam identification information for each of a plurality of beams in a respective beam cluster of the plurality of beam clusters; and transmit, to the user equipment, at least one beam based on the beam cluster information.
1. A method comprising: receiving beam cluster information from a beam forming access point, said beam cluster information defining a plurality of beam clusters, said beam cluster information defining beam identification information for each of a plurality of beams in a respective beam cluster; determining, from said beam cluster information, at least a receive filter associated with at least one beam of at least one beam cluster of said plurality of beam clusters; and using said receive filter to control processing of said at least one beam of said at least one beam cluster received from said access point.
8. The apparatus as claimed in claim 7, wherein the beam cluster information is associated with a set of antenna ports.
5. The method as claimed in claim 1, wherein each cluster of beams received from said access point is associated with a set of antenna ports, wherein said receive filter comprises respective antenna port information.
9. The apparatus as claimed in claim 7, wherein the beam cluster information indicates to the user equipment beam neighbors for which the user equipment utilize a receiver filter.
See claim 1 and 2. The method as claimed in claim 1, comprising control processing of another beam of said beam cluster using said receive filter.
10. The apparatus as claimed in claim 7, wherein at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus to: transmit a plurality of replicas of the at least one beam of a corresponding bean cluster for training a receiving beamformer.
3. The method as claimed in claim 2, wherein determining said receive filter comprises training a receiving beamformer.
4. The method as claimed in claim 3, comprising receiving a plurality of replicas of one or more beams of a cluster, and using said plurality of replicas to train said receiving beamformer.
11. The apparatus as claimed in claim 7, wherein the at least one beams are associated with a set of antenna ports.
5. The method as claimed in claim 1, wherein each cluster of beams received from said access point is associated with a set of antenna ports, wherein said receive filter comprises respective antenna port information.
12. The apparatus as claimed in claim 7, wherein each of the at least one beams comprises beam identity information.
7. The method as claimed in claim 6, wherein each reference beam comprises beam identity information.
13. A non-transitory computer-readable storage medium storing instructions that when executed cause a processor to: transmit beam cluster information to a user equipment, the beam cluster information defining a plurality of beam clusters and beam identification information for each of a plurality of beams in a respective beam cluster of the plurality of beam clusters; and transmit, to the user equipment, at least one beam based on the beam cluster information.
1. A method comprising: receiving beam cluster information from a beam forming access point, said beam cluster information defining a plurality of beam clusters, said beam cluster information defining beam identification information for each of a plurality of beams in a respective beam cluster; determining, from said beam cluster information, at least a receive filter associated with at least one beam of at least one beam cluster of said plurality of beam clusters; and using said receive filter to control processing of said at least one beam of said at least one beam cluster received from said access point.
14. The non-transitory computer-readable storage medium as claimed in claim 13, wherein the beam cluster information is associated with a set of antenna ports.
5. The method as claimed in claim 1, wherein each cluster of beams received from said access point is associated with a set of antenna ports, wherein said receive filter comprises respective antenna port information.
15. The non-transitory computer-readable storage medium as claimed in claim 13, wherein the beam cluster information indicates to the user equipment beam neighbors for which the user equipment utilizes a receiver filter.
See claim 1 and 2. The method as claimed in claim 1, comprising control processing of another beam of said beam cluster using said receive filter.
16. The non-transitory computer-readable storage medium as claimed in claim 13, wherein the instructions, when executed, further cause the processor to: transmit a plurality of replicas of the at least one beam of a corresponding bean cluster for training a receiving beamformer.
3. The method as claimed in claim 2, wherein determining said receive filter comprises training a receiving beamformer.
4. The method as claimed in claim 3, comprising receiving a plurality of replicas of one or more beams of a cluster, and using said plurality of replicas to train said receiving beamformer.
17. The non-transitory computer-readable storage medium as claimed in claim 13, wherein the at least one beams are associated with a set of antenna ports.
5. The method as claimed in claim 1, wherein each cluster of beams received from said access point is associated with a set of antenna ports, wherein said receive filter comprises respective antenna port information.
18. The non-transitory computer-readable storage medium as claimed in claim 13, wherein each of the at least one beams comprises beam identity information.
7. The method as claimed in claim 6, wherein each reference beam comprises beam identity information.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 
/Junpeng Chen/
Primary Examiner, Art Unit 2645